per curiam:
El 26 de julio de 1994 emitimos una senten-cia para confirmar la nota que denegó la inscripción solici-tada por el peticionario recurrente, Chase Manhattan Bank, la cual fue expedida el 9 de mayo de 1989, por la Registradora de la Propiedad de la Sección Tercera de Ba-yamón, Hon. Lirio Bemal Sánchez. La Juez Asociada Se-ñora Naveira de Rodón emitió una opinión concurrente, a la cual se unió el Juez Presidente Señor Andréu García. Los Jueces Asociados Señores Negrón García, Rebollo López y Hernández Denton no intervinieron. Chase Manhattan Bank, N.A. v. Registrador, 136 D.P.R. 650 (1994).
El 16 de agosto de 1994, el Chase Manhattan Bank, N.A., recurrente, presentó una solicitud de aclaración de sentencia para solicitar que se aclare el alcance y signifi-*452cado de la sentencia dictada, pues de ésta no surge con certeza si la calificación de la Registradora de la Propiedad fue confirmada en todos sus aspectos o sólo en algunos como expresa la opinión concurrente de la Juez Asociada Señora Naveira de Rodón. El recurrente señala que la sen-tencia dictada por este Tribunal deja en incertidumbre su alcance y que ocasionará que las partes se involucren en litigios prolongados y costosos que obstacularizarán la so-lución del problema en la forma más económica, breve y satisfactoria.
Señala, además, el recurrente que se propone gestionar la subsanación de los defectos señalados y la inscripción de las escrituras notificadas conforme lo autoriza la opinión concurrente de la Juez Asociada Señora Naveira de Rodón.
Examinados los planteamientos del recurrente, el Tribunal deja sin efecto su Sentencia de 26 de julio de 1994 y adopta como opinión del Tribunal la opinión concurrente de la Juez Asociada Señora Naveira de Rodón.
En síntesis, la opinión del Tribunal es la opinión emi-tida por la Juez Asociada Señora Naveira de Rodón en Chase Manhattan Bank, N.A. v. Registrador, supra.

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señores Negrón García, Rebollo López y Hernández Denton no intervinieron. El Juez Aso-ciado Señor Fuster Berlingeri concurrió sin opinión escrita.